NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



MELISSA CAMP-MORGENSTEIN,                        )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-898
                                                 )
THERESA CAMP-MORGENSTEIN,                        )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed August 10, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Sherwood S.
Coleman, Judge.

Paul F. Grondahl of Paul F. Grondahl, P.A.,
Bradenton, for Petitioner.

Kristin A. Norse and Stuart C. Markman of
Kynes, Markman & Feldman, P.A., Tampa,
for Respondent.



PER CURIAM.


               Dismissed.


KELLY, MORRIS, and SLEET, JJ., Concur.